Citation Nr: 0710920	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the right elbow.

3.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

4.  Entitlement to service connection for blurred vision.  

5.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran retired from active duty in March 1979 after 
serving on active duty for over 20 years.  He was awarded the 
Vietnam Service Medal w/1 Silver Service Star.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Lumbosacral spine disability is manifested by limitation 
of motion that does not more nearly approximate moderate than 
slight; flexion is not limited to 60 degrees or less, and the 
combined range of motion of the thoracolumbar spine is not 
limited to 120 degrees or less.

2.  Lumbosacral strain is not manifested by intervertebral 
disc syndrome, muscle spasm on extreme forward bending, loss 
of lateral spine motion, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

3. The veteran's service connected right elbow tendonitis is 
not manifested by limitation of the forearm with flexion to 
90 degrees or less, extension to 75 degrees or more, 
supination to 30 degrees or less, or pronation with motion 
lost beyond the last quarter of arc, the hand not approaching 
full pronation.

4.  Audiometric test results correspond to numeric 
designations no worse than Level I for each ear.  

5.  The veteran has refractive error.

6.  The complaint of blurred vision is unrelated to service 
connected disease or injury.

7.  Heart disease was not manifested during service and was 
not manifested within one year of the veteran's discharge 
from service.  

8.  Disability due to heart disease is unrelated to service-
connected disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (before and after September 23, 2002) and 5235-
5243 (after September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for tenonitis of the right elbow are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.20, 4.71a, Diagnostic Codes 5024, 
5206, 5207, 5213 (2006).

3.  The criteria for a compensable rating for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).

4.  Refractive error is not a disease or injury within the 
meaning of the laws providing VA disability compensation.  
38 C.F.R. § 3.303.

5.  A disability manifested by blurred vision was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, (2006).

6.  Blurred vision is not proximately due to or the result of 
service connected disease or injury.  38 C.F.R. § 3.310.

7.  Heart disease was not incurred in or aggravated by 
service and may not be presumed to have incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).

8.  Heart disease disability is not proximately due to or the 
result of service connected disease or injury.  38 C.F.R. 
§ 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January 2004, subsequent to the initial adjudication 
of the claim.  While this letter provided adequate notice 
with respect to the evidence necessary to establish a higher 
disability rating for his service disabilities, it did not 
provide notice of the type of evidence necessary to establish 
an effective date for the disabilities on appeal.  See 
Dingess, supra.  However, in March 2006, the veteran was 
provided with another letter addressing the evidence 
necessary to for higher disability ratings and the evidence 
necessary to establish an effective date.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Increased Rating Claims

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a July 1979 rating decision, service connection was 
established for lumbosacral strain and tenonitis of the right 
elbow.  A noncompensable disability evaluation was assigned 
for each disability.  The disability evaluation assigned for 
his right elbow tendonitis was increased to 10 percent by 
rating decision in January 1980.  At that time, the RO 
granted service connection for bilateral high frequency 
hearing loss rated as noncompensable.  

In April 2001, the veteran filed a claim for increased 
ratings for his service-connected low back, right elbow, and 
hearing loss disabilities.  During the course of the appeal, 
the RO issued a rating decision in November 2002 increasing 
the disability evaluation assigned for the veteran's low back 
disability to 10 percent.   The United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the veteran's appeal of the disability 
rating assigned for his service-connected low back disability 
remains open.


General Rating Considerations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2006).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2006).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).


Lumbosacral Strain

In conjunction with his claim, the veteran was afforded a VA 
spine examination in December 2001.  The veteran complained 
of pain, weakness, stiffness, easy fatigability, and a lack 
of endurance.  His treatment consisted mainly of over the 
counter medications.  He denied flare-ups as a chief 
complaint; rather his chief complaint was unremitting and 
progressive symptoms.  He had episodes of increased symptom 
severity weekly lasting from hours to days.  These episodes 
were precipitated by ordinary activities and relieved by 
rest.  The veteran had 2 to 3 episodes monthly of near falls 
or falls and his lost hours or sick time due to his back 
problem.  He did not use crutches, braces, canes, or special 
shoes.  He had no history of surgery.  

Range of forward flexion was to 70 degrees with normal 
lateral flexion, rotation, and extension.   The veteran was 
noted to have painful motion at the limits of range of motion 
testing, most particularly with flexion were the lordotic 
curve of the spine was lost.  However, the examiner was 
unable to state to what extent and what degrees range of 
motion or spinal function was additionally limited by pain 
noting that "flare is not available."  Palpation showed 
tenderness at the sacroiliac joints and piriformis muscles 
and palpable spasm was noted.  There were no postural or 
neurological abnormalities.  X-rays revealed mild disc 
narrowing at the L3-L4 and L4-L5 levels, but no spondylolysis 
defects were seen and there was no disc slippage at any 
level.  

The veteran was afforded another VA examination in March 
2003.  At that time, he reported pain ranging from 2 to 8 on 
a scale from 0 to 10.  While he reported flare-ups, they 
lasted no more than 30 minutes.  The examiner opined that 
there was no additional limitation of motion or functional 
impairment during flare-up.  The veteran did not use canes, 
crutches, walkers, or braces.  The veteran was able to walk 
for a couple of miles for exercise and was not limited by his 
back.  He reported no unsteadiness or falls.  The examiner 
noted that the veteran's back disability had no affect on his 
usual occupation or daily activities with the exception that 
he could not stand up for long.  

On examination, the veteran's spine appeared normal.  Range 
of motion revealed flexion from 0 to 70 degrees; extension 
from 0 to 30 degrees; lateral flexion from 0 to 30 degrees, 
bilaterally; and rotation from 0 to 35 degrees, bilaterally.  
The examiner noted that the veteran's spine was not painful 
on motion and the veteran stated that his spine was "feeling 
okay today."  The examiner noted that range of motion and 
spine function were not limited by pain, fatigue, weakness, 
or lack of endurance.  However, there was slight decrease in 
function due to pain following repetitive use.  The examiner 
found no objective evidence of tenderness.  There were no 
postural abnormalities; however, the veteran had a tendency 
to sit on his left side.  Sensory and motor examinations were 
normal.  Similarly, the veteran had normal reflexes and no 
rectal complaints.  Lumbosacral spine strain with normal 
examination and minimal degenerative joint disease was 
diagnosed.  

During VA examination in January 2006, the veteran reported 
low back pain that radiated into his right leg.   The pain 
was described as sharp and rated as a 4 on a scale from 1 to 
10.  The veteran had no active outpatient medical treatment 
for his back.  He reported random flares of pain as 9 out of 
10 without known cause.  These flare-ups lasted a day and 
eased with rest and moist heat.  The examiner noted no 
additional limitation of motion or functional impairment 
during the flare-ups.  There were no associated features or 
symptoms (e.g., weight loss, fevers, malaise, dizziness, 
visual disturbances, numbness, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction).  The veteran did 
not use a walking or assistive device and could walk 2 miles 
unaided.  The veteran had normal activities of daily living 
and was able to drive; however, he was unable to perform 
heavy lifting.  

Range of motion of the thoracolumbar spine was as follows:  
forward flexion from 0 to 90 degrees; extension from 0 to 30 
degrees; right lateral flexion from 0 to 30 degrees; right 
lateral rotation from 0 to 30 degrees; and left lateral 
flexion from 0 to 30 degrees.  The veteran reported pain at 
the end of ROM in the right paraspinal muscles into the 
sciatic area with no pain from 0 to 90 degrees.  The examiner 
noted that there was no change in motion upon repeated and 
resisted testing of the spine and no additional limitation 
was noted.  There was no spasm or guarding, but tenderness 
was noted with preserved spinal contour and normal gait.  
Neurological examination revealed normal sensory examination.  
Likewise, motor examination was normal with normal tone and 
strength without atrophy.  Reflexes were 2+ bilaterally.   

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as renumbering, effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
liberalizing new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.  38 U.S.C.A. § 5110 
(West 2002).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain is rated as 10 percent disabling 
where there is characteristic pain on motion; a 20 percent 
rating is assigned where when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating is 
assigned for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Regulations effective prior to September 2003 also provide a 
10, 20 and 40 percent rating for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  These regulations 
further provide a rating in excess 10 percent where there is 
moderate to severe intervertebral disc syndrome, recurring 
attacks, or ankylosis, or residuals of vertebral fracture.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5289, and 5285.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2006).

In this case, the criteria for an increased rating under 
either the old or revised criteria are not met.  The Board 
has considered the appellant's disability under all 
applicable Diagnostic Codes in effect prior to and as of 
September 23, 2002, to determine entitlement to a disability 
evaluation greater than 10 percent.  However, the 
preponderance of the evidence is against the claim.

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  It 
also contemplates the functional equivalent of slight 
limitation of motion or limitation of flexion greater than 60 
degrees or a combined range of motion greater than 120 
degrees.  

To the extent that the appellant experiences painful motion 
and functional loss as a result of the lumbar spine 
disability, the new rating criteria incorporate pain into the 
currently assigned 10 percent disability evaluation.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Functional impairment was also contemplated in the 
older criteria.  DeLuca.  Moreover, functional impairment 
reflective of moderate disability is not shown.  On the 
contrary, despite his complaints of pain, throughout the 
course of the appeal, the veteran's flexion has been 
objectively measured to between 70 and 90 degrees.  
Furthermore, he has had extension and lateral flexion from 0 
to 30 degrees and lateral rotation to between 30 and 35 
degrees. 

Despite complaints of pain, weakness, stiffness, 
fatigability, and lack of endurance, in December 2001, the 
examiner was unable to state what effect these symptoms had 
on the function of the veteran's lumbar spine.  While the 
examiner in March 2003 opined that there was decrease in 
function due to pain following repetitive use, the decrease 
was slight and there was no additional limitation of motion 
of functional impairment during flare-ups.  In January 2006, 
the VA examiner found no change in motion upon repeated and 
resisted testing of the spine with no additional limitation 
of motion.  Throughout the course of the appeal, the veteran 
has not used any assistive devices or back braces and has 
been able to walk for several miles despite his back 
symptomatology. 

In light of the foregoing, the Board concludes that the 
evidence does not establish actual or the functional 
equivalent of moderate limitation of motion due to pain.  38 
C.F.R. § 3.59 (2006).   Rather, the veteran's actual range of 
motion and his overall functional impairment due to all 
factors are nearly the same and do not approximate the 
functional equivalent of moderate limitation of motion or 
flexion less than 60 degrees or restriction of combined range 
of motion less than 120 degrees. 

Specifically, more than slight limitation of motion, 
intervertebral disc syndrome, vertebral fracture, and 
ankylosis of the spine are not shown.  Therefore, an 
increased rating under the provisions of Diagnostic Codes 
5285-5289 and 5293 (effective prior to September 23, 2002) is 
not warranted.  While palpable spasms were noted during 
examination in 2001, the January 2006 examination report 
notes that there was no spasm or guarding.  Similarly, there 
is no evidence of loss of lateral spine motion, unilateral, 
as contemplated by an increased rating.  Thus, the Board 
concludes that the evidence does not show that the veteran's 
back disability is currently manifested by muscle spasms with 
extreme forward bending.  Accordingly, an increased rating 
under Diagnostic Code 5295 (effective prior to September 23, 
2002) is not warranted.

Similarly, an increased rating is not warranted under 
Diagnostic Codes 5235-5243 (effective from September 23, 
2002).  The criteria for increase are not met here because 
the functional equivalent of or actual forward flexion is not 
limited to 60 degrees or less, a combined range of motion of 
the thoracolumbar spine is not limited to 120 degrees or 
less, and there are no complaints of or findings for muscle 
spasm, guarding, localized tenderness, abnormal gait, 
abnormal spinal contour, or vertebral body fracture.  

Additionally, there is no evidence of incapacitating episodes 
during the previous 12 months warranting a higher evaluation.  
While the veteran has reported that he has missed some work, 
there is no evidence of regular medical care for his service-
connected lumbosacral strain.  Thus, no health care provider 
has prescribed bed rest for his back disability.  

Furthermore, despite the veteran's claim of pain radiating 
into his right leg, there is no clinical evidence of 
neurological impairment related to the veteran's lumbosacral 
strain.  There was no neurological abnormality during 
examination in 2001.  Furthermore, sensory and motor 
examination in 2003 and 2006 were normal.  The veteran's 
muscle tone in 2006 was normal with normal strength and no 
atrophy.  Accordingly, a separate evaluation based on 
neurological symptoms is not warranted.

The Board has specifically considered the veteran's 
statements and contentions in the record.  The veteran has 
asserted that he is worse and that the condition is severe.  
However, his statements are non-specific, failing to 
adequately portray his functional impairment.  Against this 
background are the observations of skilled, medical 
professionals.  The Board concludes that the observations of 
the skilled professionals, reflecting precise findings, are 
more probative than generic lay statements.  In weighing the 
evidence, the Board concludes that the preponderance of the 
evidence is against the claim for increase.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


Right Elbow

The record reflects that the veteran is right handed.

During VA examination in December 2001, the veteran reported 
pain in his wrist and shoulder resulting episodically in a 
complete loss or grip.  He reported that his symptoms 
continued despite multiple therapies.  He complained of pain, 
weakness, stiffness, instability, easy fatigability, and a 
lack of endurance.  Treatment consisted mainly of episodic 
physical therapy and nonsteroidal antiinflammatory use.  
While the veteran reported episodes of flare-up, his chief 
compliant was unremitting and slowly progressive symptoms 
continuing despite therapy.  During flare-ups, the veteran 
was unable to use his hand effectively.  His pain was 
intolerable and affected his ability to sleep.  The veteran 
used a brace on his wrist at night.  The veteran denied 
dislocation or subluxation.  The veteran was unable to use 
pliers or screwdriver effectively and routinely.  He was also 
unable to do dishes and could not manage a pitcher of water 
or juices.  The veteran drove left handed and must sleep on 
his left side.  If he wound up on his right side, he would 
awaken with pain.  

Physical examination revealed that supination and pronation 
of the forearm were limited by lateral epicondyle tenderness.  
Active and passive flexion was to 145 degrees; however, 
flexion was limited to 120 degrees against the examiner's 
resistance.  Active and passive forearm supination was within 
normal limits; however, against resistance, supination was 
limited to "zero."  Similarly, active and passive pronation 
was within normal limits; however, against resistence, 
pronation was limited to "zero."  Joint pain was noted at 
the limits of range of motion.  The examiner noted muscle 
weakness and tenderness to palpation and percussion at the 
lateral epicondyle.    X-rays of the veteran's elbows 
revealed bilateral olecranon spurs.  

During examination in March 2003, the veteran reported that 
his main problem was dropping things that were heavy.  He was 
careful when carrying items such as hot water when working at 
a kitchen.  When carrying heavy items he uses his left hand 
with the help of a coworker.  After a long period sitting and 
with his right elbow pressed against an armchair, he might 
feel his hand tingling.  

Range of motion was as follows:  flexion from 0 to 145 
degrees; supination from 0 to 85 degrees; and pronation from 
0 to 80 degrees.  There was no painful motion or discomfort.  
The examiner noted that there was no additional limitation of 
motion or joint function due to pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Similarly, 
there was no tenderness.  Electromyographic and nerve 
conduction velocity (EMC/NCV) studies revealed mild right 
carpal tunnel syndrome (CTS).  Pertinet diagnosis was lateral 
epicondylitis, by history, not present on current 
examination. 

The veteran reported pain as 7 out of 10 during VA 
examination in January 2006 with no other concurrent 
symptoms.  The veteran was not undergoing current treatment, 
and there were no periods of flare-ups.  Likewise, he 
reported no additional limitation of motion or functional 
impairment during flare-ups.  The veteran did not use 
crutches, braces, canes, or corrective shoes.  There were no 
episodes of dislocation or recurrent subluxation.  The 
veteran's elbow was noted to have no effect on his occupation 
as a cook foreman or his daily activities.  

Range of motion was recorded as follows:  elbow flexion from 
0 to 145 degrees; forearm supination from 0 to 85 degrees; 
and forearm pronation from 0 to 80 degrees.  No pain was 
noted during the examination with either motion or palpation.  
There was no change in motion upon repeated and resisted 
testing of the elbow and no additional limitation was noted.  
Furthermore, no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement was observed by 
the examiner.  

Tenosynovitis (also called tendinitis) is an inflammation of 
the tendon and tendon sheath and may result in pain, 
limitation of motion, tenderness, and swelling. 68 Fed. Reg. 
7009 (Feb. 11, 2003); see also Kirwin v. Brown, 8 Vet.App. 
148, 153 (1995).  Tenosynovitis is rated on the basis of 
limitation of motion. 38 C.F.R. § 4.71a, Code 5024.

For limitation of flexion of the forearm, of either the major 
and minor extremity, to 100 degrees, a 10 percent rating is 
warranted; for flexion limited to 90 degrees, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5206.  For 
limitation of extension, of either the major and minor 
extremity, to 60 degrees, a 10 percent evaluation is 
warranted.  Extension limited to 75 degrees warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Code 5207.

Despite the veteran's complaints of painful motion, the 
probative evidence does not show that the veteran's elbow 
disability was manifested by the functional equivalent of 
limitation of flexion of the forearm to 90 degrees or less, 
or limitation of extension to 75 degrees or more.  DeLuca.  
On the contrary, during examination in December 2001, he had 
flexion to 120 degrees.  Similarly, he had motion from 0 
degrees of extension to 145 degrees of flexion in March 2003 
and January 2006.  Furthermore range of motion in January 
2006 was performed without complaints of pain and with no 
change in motion or additional limitation with repeated and 
resisted testing.  Accordingly, the criteria for a higher 
disability evaluation under Diagnostic Code 5206 are not met.

Disabilities of the elbow may also be rated based upon 
impairment of supination or pronation under Diagnostic Code 
5213.  Normal range of forearm pronation is from 0 to 80 
degrees and normal range of supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 
5213, a 10 percent disability rating is warranted with 
limitation of supination to 30 degrees or less.  Under 
Diagnostic Code 5213, a 20 percent disability is also 
warranted for limitation of pronation with motion lost beyond 
the last quarter of arc, the hand does not approach full 
pronation.  Normal range of forearm pronation is from 0 to 85 
degrees. 38 C.F.R. § 4.71, Plate I.  The Board notes that 
forearm supination and pronation was limited to zero against 
resistance in 2001.  However, both active and passive 
supination and pronation were noted to be within normal 
limits with pain at the limit of motion.  Furthermore, during 
examination in 2003 and 2006, the veteran's right forearm 
supination was from 0 to 85 degrees with pronation from 0 to 
80 degrees without pain or discomfort.  In light of the 
foregoing, the Board concludes that the preponderance of the 
evidence shows that the veteran's right elbow disability is 
manifested by more than 30 degrees of supination.  DeLuca.  
Accordingly, the criteria for an increased rating based upon 
supination of the forearm are not met.  Similarly, the 
preponderance of the evidence shows that the veteran's right 
elbow does not result in loss of pronation beyond the last 
quarter of arc, the hand not approaching full pronation.   
Accordingly, the criteria for an increased rating based upon 
pronation of the forearm are not met.  

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the veteran does not suffer from additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected elbow disabilities. 
While the muscle weakness and tenderness to palpation and 
percussion were noted during examination in 2001, in 2003 and 
2006, the veteran was noted to have no additional limitation 
of motion or joint function due to factors such as pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Furthermore, there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding in 2003 and 2006.  The examiner in 2006 observed 
that the veteran's elbow had no effect on his occupation or 
daily activities.  The Board therefore concludes that the 
level of disability manifested by the veteran's right elbow 
disability is adequately reflected in the 10 percent 
disability evaluation currently assigned.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for his service 
connected tendonitis of the right elbow, and the veteran's 
claim for increased ratings for this disability must be 
denied.  In reaching this decision, the Board has considered 
the veteran's lay statements, but finds that the medical 
evidence prepared by skilled professions is more probative of 
the degrees of the veteran's impairment.  


Hearing Loss Disability

During VA audiological examination in December 2001, the 
veteran reported occasional problems understanding speech and 
difficulties with television and telephones.  His greatest 
difficulty was with background noises.  He had no physical 
ear complaints.  
 
Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
50
50
55
LEFT

25
45
45
50

Average pure tone threshold was 45dB in the right ear and 
41dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
percent in the left ear.  The examiner noted that pure tone 
audiometric indicated a mild to moderate sensorineural 
hearing loss bilaterally with excellent work recognition 
scores.  

Subsequent VA examination in March 2003 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
60
70
LEFT

25
40
45
55

Average pure tone threshold was 54dB in the right ear and 
41dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.    

In January 2006, pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
55
65
65
LEFT

30
50
55
55

Average pure tone threshold was 54dB in the right ear and 
46dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.    

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).  

Applying 38 C.F.R. § 4.85, Table VI to the 2001, 2003, and 
2006 audiological examinations results in a numeric 
designation of I for both ears.  Application of 38 C.F.R. § 
4.85, Table VII results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.

Next, when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show pure 
tone thresholds at all four of the specific frequencies of 55 
decibels or more.  Likewise, the audiometric results reported 
above show that the veteran does not have the exceptional 
pattern of hearing loss envisioned in 38 C.F.R. § 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) has been considered 
whether or not they were raised by the appellant as required 
by the decision reached in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether 
extra-schedular evaluations pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2006) are warranted for the veteran's 
service-connected lumbosacral strain, right elbow, and 
hearing loss disabilities.  In the instant case, however, 
there has been no showing that the veteran's these 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards. 

While the veteran has complained of back pain, the January 
2006 VA examination notes that he has not seeking active 
outpatient treatment for his back.  He did not use any 
assistive devices and could walk 2 miles unaided.  
Furthermore, while heavy lifting was precluded, he continued 
with normal activities of daily living such as driving.  
Similarly, although the medical evidence shows the veteran's 
elbow disability results in pain and some limitation of 
motion affecting his employment, the evidence currently of 
record does not show that there is an exceptional or unusual 
disability picture in this case, which renders impracticable 
the application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of higher ratings 
on a schedular basis.  Likewise then, referral for 
consideration of an extra-schedular evaluation is not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Claims for Service Connection

In August 2001, the veteran submitted a claim for service 
connection for diabetes mellitus as well as blurred vision 
and a heart condition secondary to diabetes mellitus.  
Service connection for diabetes mellitus was granted in a 
November 2002 rating decision.  However, service connection 
for blurred vision and a heart condition as secondary to 
diabetes was denied.  The veteran appealed the denial of 
service connection for these disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the case of combat service, lay evidence may be accepted as 
sufficient proof of the incurrence of an injury or disease in 
service, but a claimant must still submit evidence of a 
current disability and linkage to service. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304.

Service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This includes any increase 
in disability that is proximately due to a service connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As noted previously, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Blurred Vision

After a review of the evidence, the Board concludes that 
there is no competent medical opinion relating a current eye 
disability to the veteran's service-connected diabetes 
mellitus.  Accordingly, his claim for service connection 
fails.  

During VA examination in December 2001, the veteran 
complained of blurred vision in the evenings.  On 
examination, his pupils were equally round and reactive light 
and accommodation.  There was no AV nicking or papilledema on 
funduscopic examination.  No hemorrhage was noted.  

During subsequent examination in March 2003, the veteran was 
noted to have decreased visual acuity with no diplopia or 
visual field deficit.  The veteran's refractive error was 
unrelated to his diabetes and he had no diabetic retinopathy.  

Similarly, a VA ophthalmologist examined the veteran in 
October 2004 and found no diabetic retinopathy.  Furthermore, 
a June 2005 diabetes mellitus examination noted that the 
veteran's had a recent negative eye examination for 
retinopathy.  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  Thus, service connection for the veteran's 
refractive error cannot be granted because there is no 
indication of a superimposed disease or injury.

Equally important, there is no competent evidence linking any 
degree of eye disability to a service connected disease or 
injury.  The veteran's own assertions are unsupported and not 
competent.  

Based on the foregoing, service connection for blurred 
visions must be denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  The Board notes that the 
veteran, while entirely competent to report his symptoms both 
current and past, has presented no clinical evidence or 
medical opinion of a current eye disability related to his 
service connected diabetes.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to a 
current eye disability to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


Heart Disease

After a review of the evidence, the Board concludes that 
there is no competent medical opinion relating a current 
heart disability to the veteran's service-connected diabetes 
mellitus.  Accordingly, his claim for service connection 
fails.  

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of a cardiac condition.  
Furthermore, his February 1979 service retirement examination 
notes normal clinical findings for the veteran's heart and 
cardiovascular system.  Chest X-ray was interpreted as being 
within normal limits.  

During VA examination in December 2001, the veteran was noted 
to have a regular rate and rhythm with no murmurs, gallops, 
or rubs.  His carotid arteries did not reveal bruits.  A 
cardiac disability was not diagnosed

In March 2004, the veteran underwent a VA hypertension 
examination.  After reviewing the claims folder, the examiner 
noted that the veteran was diagnosed with hypertension in 
1997 and diabetes mellitus in 1999.  Examination and prior 
chest X-ray revealed normal heart size.  There were no 
gallops or murmurs.  There was no carotid bruit, no 
organomegaly, and no edema.  Stress test was normal with no 
ischemia.  Pertinent diagnosis was hypertension.  By 
unappeased rating action in July 2004, service connection for 
hypertension was denied.  

A June 2005 VA diabetes mellitus examination report notes 
that the veteran's heart was regular with no murmur, gallop, 
or rub.  

The Board notes that no health care provider had linked a 
current cardiac disability to the veteran's service-connected 
diabetes mellitus.  The evidence of a nexus or link between 
heart disease and diabetes mellitus is limited to the 
veteran's own statements.  This is not competent evidence 
since lay persons or persons without medical training, such 
as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a nexus between a current heart 
disability and diabetes mellitus, the record does not provide 
a basis for secondary service connection for such disability.

The Board also notes that during the June 2005 VA 
examination, the examiner considered whether there were 
vascular complications of diabetes mellitus, to include 
hypertension or cardiac symptoms.  It was concluded that 
there were no vascular complications.  This evidence 
establishes that there is no relationship between any degree 
of cardiac disability and a service connected disease or 
injury.  

For the sake of completeness, even though the veteran does 
not so contend, the Board has considered whether the veteran 
would be entitled to presumptive service connection for a 
cardiac disability.  There is no evidence, however, that such 
disability manifested to a degree of 10 percent within the 
year following his March 1979 discharge.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim and, as such, that 
doctrine is inapplicable and his claims must be denied. 38 
U.S.C.A. § 5107.


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.  

A rating in excess of 10 percent for tendonitis of the right 
elbow is denied.

A compensable rating for a bilateral hearing loss disability 
is denied.

Service connection for blurred vision is denied.

Service connection for heart disease is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


